FOR IMMEDIATE RELEASE Investor Relations Contact: Stephen A. Fowle July 26, 2012 (302) 571-6833 sfowle@wsfsbank.com Media Contact: Stephanie Heist (302) 571-5259 sheist@wsfsbank.com WSFS REPORTS 2nd QUARTER 2$0.76, A 38% INCREASE OVER 2nd QUARTER 2011 ASSET STRATEGIES SUCCESSFULLY COMPLETED: NONPERFORMING ASSETS REDUCED BY 30%; CLASSIFIED ASSETS REDUCED BY 30%; DELINQUENCY REDUCED BY 57% WILMINGTON, Del., July 26, 2012 WSFS Financial Corporation (Nasdaq: WSFS), the parent company of WSFS Bank, reported net income of $7.3 million, or $0.76 per diluted common share, for the second quarter of 2012 compared to net income of $6.4 million, or $0.66 per diluted common share, for the first quarter of 2012, and net income of $5.5 million, or $0.55 per diluted common share, for the second quarter of 2011. Net income for the first six months of 2012 was $13.8 million, or $1.41 per diluted common share, a 47% increase over $0.96 per diluted common share reported for the first half of 2011. Highlights: · WSFS successfully completed the Asset Strategies announced on May 10, 2012.Asset quality improved markedly as the result of this and additional problem asset disposition efforts.More detail follows later in this release. · Normalized net revenue (excluding securities and BOLI gains) for the second quarter of 2012 grew $2.3 million, or 5%, and normalized noninterest income increased $1.4 million, or 10% from the second quarter of 2011. · Core deposit growth continued, increasing $21.7 million, or 1% (4% annualized), from March 31, 2012 and $197.8 million, or 10%, from June 30, 2011. Demand deposits now represent 36% of customer funding. 1 · The tangible common equity to asset ratio increased from 7.23% at March 31, 2012 to 7.59% at June 30, 2012.Total risk based capital increased 42 basis points to 13.99%, providing a significant excess above regulatory “well capitalized” levels. · WSFS announced a quarterly common dividend of $0.12 per share. CEO outlook and commentary: Mark A. Turner, President and CEO, said, “We are very pleased to announce that we exceeded the targets we set for ourselves as part of our Asset Strategies announced in early May.During the quarter, we brought our level of classified assets down by over $96 million, improved delinquency to 1.32% of loans and decreased nonperforming assets more than $27 million.On average, these major credit quality metrics improved by 39% in the quarter while maintaining our allowance for loan losses at healthy levels and improving our coverage of nonperforming assets to 109%. “As planned, in conjunction with problem loan resolutions, we sold in excess of $400 million in mortgage backed securities (MBS) in the second quarter, further improving the credit quality of our portfolio and reducing prepayment and premium amortization risk.These gains largely offset losses from the bulk sales of loans and allowed us to continue increasing trends in earnings and capital. "We look forward to additional successes in credit quality and improving bottom line results as we optimize our franchise and reap the benefits of significantly improved credit quality and reduced credit costs." Successful completion of Asset Strategies improves asset quality statistics During the second quarter of 2012, WSFS successfully completed its previously announced Asset Strategies.As a result, the Company significantly improved its asset quality, improved earnings and built capital levels.Bulk loan sales of $42.7 million in recorded balances decreased pre-tax income by $14.6 million, with $14.2 million recorded as increased provision for loan losses and $435,000 recorded through loan workout and OREO costs. Additionally, sales of $419.4 million in MBS provided $13.3 million in net gains on sales, nearly offsetting the impact of the bulk loan sales. 2 Classified assets decreased $96.4 million, or 30%, from $317.5 million as of March 31, 2012 (or 69.6% of total Tier 1 capital plus the allowance for loan losses “ALLL”) to $221.1 million as of June 30, 2012 (or 48.7% of Tier 1 + ALLL).In addition to the bulk loan sales, other drivers behind the decrease in classified loans were: pay-downs and payoffs of $20.9 million, net positive loan risk-rating migration of $20.9 million, $11.5 million in charge-offs and $2.8 millionin sales of OREO. Related, nonperforming assets decreased $27.3 million, or 30%, from $89.6 million as of March 31, 2012 to $62.3 million as of June 30, 2012.The ratio of nonperforming assets to total assets improved for the fifth consecutive quarter from 2.07% at March 31, 2012 to 1.49% at June 30, 2012.The ratio of allowance for loan losses to nonaccruing loans improved significantly from 65% in the same period of 2011 and 75% for the first quarter of 2012 to 109% at June 30, 2012. Further related, total loan delinquency declined $48.0 million, or 57%, from 3.03% as of March 31, 2012 to 1.32% as of June 30, 2012. The decrease in delinquency was in both early-stage and late-stage delinquency categories.Performing loan delinquency is a low $8.2 million, or only 30 basis points of total loans. The following table summarizes current loan portfolio delinquency as a percent of total loans compared to prior periods. At At At (Dollars in thousands) June 30, 2012 March 31, 2012 June 30, 2011 Total commercial loans $ % $ % $ % Residential mortgage Consumer Performing loan delinquency Nonperforming loan delinquency Total loan delinquency $ % $ % $ % 3 As a result of the significant problem asset dispositions, WSFS recorded net charge-offs of $25.8 million, or 3.70% (annualized), of average gross loans, compared to $5.5 million, or 0.80% (annualized), reported in the first quarter of 2012 and increased the total provision for loan losses to $16.4 million in the second quarter of 2012 from $8.2 million in the first quarter of 2012.Excluding the bulk sales, the provision for loan losses would have been $2.2 million, significantly lower than the prior quarters, reflecting favorable loan risk-rating migration and slower loan growth during the second quarter of 2012. The allowance for loan losses decreased during the second quarter of 2012 from $55.8 million in the first quarter of 2012 to $46.4 million.The ratio of the allowance for loan losses to total gross loans decreased from 2.01% at March 31, 2012 to 1.71% at June 30, 2012, or 15%, and is directionally consistent with the average 39% overall improvement in the Company’s major asset quality statistics during the quarter, as well as positive risk-rating migration in the remainder of the Bank’s loan portfolio and a decreased problem loan portfolio. Also during the second quarter, the Company sold $419.4 million in MBS and recorded a gain on the sales of $13.3 million (compared to gains of $2.0 million recorded in the first quarter of 2012), offsetting a significant portion of the losses taken in the bulk sales of problem loans.As part of these sales, the Company sold all remaining private label, RE-REMIC and downgraded MBS.Additionally the Company took the opportunity to sell a number of higher-coupon shorter duration securities to reduce prepayment risk and potential future premium amortization risk. Second Quarter 2012 Discussion of Financial Results Net interest margin and net interest income reflect Asset Strategies Net interest income and net interest margin were affected by the loan and investment sales and reinvestment of the MBS portfolio into lower-rate securities during the quarter. 4 Net interest income for the second quarter was $32.1 million, a decrease of $452,000, or 1%, from the first quarter of 2012.The net interest margin for the second quarter of 2012 was 3.53%, a four basis point decrease from 3.57% reported for the first quarter of 2012.The second quarter net interest margin was affected by a 15 basis point decrease in interest-earning asset yields, mainly the result of lower MBS yields; largely offset by a decline in funding costs of 11 basis points, predominantly in interest-bearing deposits. Compared to the second quarter of 2011, net interest income increased $891,000, or 3%, and the net interest margin decreased eight basis points. Customer funding mix improves and reflects growth in core deposits The Company increased its lower-cost core deposit balances during the quarter.However, overall customer funding balances declined during the second quarter of 2012 due to the purposeful run-off of higher-costing, more volatile funding sources in order to manage liquidity and the net interest margin. Total customer funding was $2.9 billion at June 30, 2012, a decrease of $18.6 million, or 1% (3% annualized), from levels reported at March 31, 2012.Core deposit accounts grew $21.7 million, or 1% (4% annualized).The growth in core deposits was mainly due to a $90.8 million increase in demand accounts, which included a temporary $41.0 million DDA deposit associated with one commercial relationship.The increase in demand deposits was partially offset by a $63.1 million decrease in money market accounts, which included a purposeful reduction of $45.0 million in one public funding relationship. Customer funding increased $158.3 million, or 6%, over balances at June 30, 2011.This was driven by higher core deposit account balances, which increased $197.8 million, or 10%, partially offset by a modest decrease in higher-cost customer time and sweep accounts. 5 The following table summarizes current customer funding balances and composition compared to prior periods. At At At (Dollars in thousands) June 30, 2012 March 31, 2012 June 30, 2011 Noninterest demand $ 21 % $ 19 % $ 20 % Interest-bearing demand 15 14 12 Savings 14 14 14 Money market 24 26 25 Total core deposits 74 73 71 Customer time 25 26 28 Total customer deposits 99 99 99 Customer sweep accounts 1 1 1 Total customer funding $ 100 % $ 100 % $ 100 % Decreases in the loan portfolio reflects successful results of Asset Strategies Total net loans decreased during the quarter as the Company completed the previously discussed Asset Strategies.Bulk loan sales and additional problem loan dispositions resulted in an $85.0 million decrease in loan balances and more than offset the otherwise underlying growth in loan balances during the quarter. Total net loans were $2.7 billion at June 30, 2012, a decrease of $55.0 million compared to the prior quarter-end.Adjusting for the problem loan dispositions, loans balances increased by $30.0 million, or 4% annualized. Net loans increased $52.8 million, or 2%, compared to June 30, 2011. This increase included growth of $122.9 million, or 9%, in Commercial & Industrial (C&I) loans, partially offset by reductions of $32.3 million in construction loans, $26.8 million in residential mortgage loans and $17.1 million in consumer loans. 6 The following table summarizes current loan balances and composition compared to prior periods. At At At (Dollars in thousands) June 30, 2012 March 31, 2012 June 30, 2011 Commercial & industrial $ 54 % $ 54 % $ 51 % Commercial real estate 23 23 24 Construction (1) 4 5 5 Total commercial loans 81 82 80 Residential mortgage 10 10 11 Consumer 11 10 11 Allowance for loan losses ) (2
